Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to amendment
2. 	This office action is in response to an amendment filed on 01/19/2021. The amendments has been entered and considered. 

3. 	Claims 1, 5 and 9 have been amended. Claims 1 -10 are now pending in this office action. 

4. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda; Yuichi (US 20140372611 A1) in view of WANG; Tieying (US 20110099262 A1).

 	Regarding independent claim 1, Matsuda; Yuichi (US 20140372611 A1)  teaches, a computer system comprising a plurality of computers, each of the plurality of computers including a processor, a storage device coupled to the processor, and a network interface coupled to the processor, the computer system including a first computer which receives an execution request (Paragraph [0028] the first processing assigned to the individual nodes. first processing is processing in which input data to be processed is used  (first computers)), and a plurality of second computers which build a database by using storage areas, (Fig. 2 Paragraph  [0029] The second processing is processing to be performed on processing results of the first processing (second computers). [0030] The system 100 executes information processing for 
each of the plurality of second computers generating and managing index information for its own database (Paragraph [0066] The name node 413 controls file storage locations in the Hadoop cluster 400. For example, the name node 413 determines where in the HDFS 414 and HDFSs 423#1 to 423#n an input file is to be stored and transmits the file to the determined HDFS (reaching/retrieving). Also see Paragraph [0027] In the following description, a sign given a suffix "#x" with x being an index refers to the xth node 102. Also, when the expression "node 102" is used, a description thereof is common to all of the nodes 102), 
the first computer being configured to: identify data to be used in first processing by analyzing the first processing in a case of receiving a request to execute the first processing (Paragraph [0026], [0027] Each request may have associated information sent with the request which identifies the application and/or data used to service the request (analyzing the first processing));
 perform data inquiry for inquiring about presence of the data to be used in the first processing to at least one of the plurality of second computers providing the database; the each of the plurality of second computers receiving the data inquiry being configured to: -2-Applicant: HITACHI, LTD……(Paragraph [0071] The HDFS client application 441 is an application for operating the HDFSs. The HDFS API 442 is an API that accesses the HDFSs. For example, upon receiving a file access request from the HDFS client application 441, HDFS API 442 queries the data nodes 422 as to whether or not the corresponding file is held);
the first computer receiving the first response to the data inquiry being configured to: identify at least one of the plurality of second computers holding the data to be used in the first processing, based on at least one of a plurality of the first responses to the data inquiry (Paragraph [0066] The name node 413 controls file storage locations in the Hadoop cluster 400. For example, the name node 413 determines where in the HDFS 414 and HDFSs 423#1 to 423#n an input file is to be stored and transmits the file to the determined HDFS (i.e., name node identifies the plurality of second/storage/slave computers holding the data). Also see [0071] The HDFS client application 441 is an application for operating the HDFSs. The HDFS API 442 is an API that accesses the HDFSs. For example, upon receiving a file access request from the HDFS client application 441, HDFS API 442 queries the data nodes 422 as to whether or not the corresponding file is held (i.e., the data node is stored in the storage/second/slave nodes));
Matsuda et al fails to explicitly teach, determine whether there is the data to be used in the first processing in its own database based on locality; and transmit a first response to the data inquiry in a case where there is the data to be used in the first processing in its own database; and assign the first processing to the at least one of the plurality of identified second computers holding the data to be used in first processing  based on locality, wherein when a new second computer is added to the plurality of second computers, data is generated only in the new second computer.
WANG; Tieying (US 20110099262 A1) teaches, determine whether there is the data to be used in the first processing in its own database based on locality; and transmit a first response to the data inquiry in a case where there is the data to be used in the first processing in its own database (Fig. 10 Paragraph [0164] Step 1001: The content query requesting node searches its node list for the node whose node ID is closest to the content ID of the content being queried (i.e., determining if there is data that can be used by the first processing in its own database based on locality by searching its own node list. Examiner interprets “searching its own database as searching in its own node list” and “locality to how close the content ID to the node ID which is the user node based on location”), and uses the found node as the first query node, and sends a query request including the content ID to the first query node (i.e., transmitting the response if the data is present in its own database. Also see Paragraph [0171] Step 1006: The query node judges whether the content ID queried by the content query requesting node is recorded locally. If the content ID queried by the content query requesting node is recorded locally (i.e., content query requesting node is defined as user node as explained in Paragraph [0163]), the process proceeds to step 1007 (i.e., transmit the information of the query node));
and assign the first processing to the at least one of the plurality of identified second computers holding the data to be used in first processing  based on locality, wherein when a new second computer is added to the plurality of second computers, data is generated only in the new second computer (Fig. 10 Paragraph [0188]-[0199] it is assumed that a new domain "t" (namely, a first domain t) is added between domain i and domain i+1, and that a node m (namely, a first node m) is added to domain t. If the first domain t includes only the first node m, the first node m finds all the nodes in the second domain whose domain ID is closest to the domain ID of the first domain t, namely, in this embodiment, finds all the nodes in domain i, and obtains the content index information recorded in all nodes in the second domain i, where the value of the M bits of the prefix of the content ID corresponding to such content index information is greater than or equal to the domain ID of the first domain t. If the first domain t includes other nodes, the first node m finds the second node n whose node ID is closest to the node ID of the first node m, and obtains the content index information recorded in the second node n, where the value of the N bits of the prefix after the M bits of the content ID corresponding to such content index information is greater than or equal to the peer ID of the first node m (See Fig. 10C steps1024-1030 is processed if the content is in its own database, otherwise steps 1026-1030 are processed to add a second computer/second processing task in response to search for the content ID closest to the node ID of the first node. Examiner interprets adding second computer as adding second processing node/task). [0199] The distributed network construction method in this embodiment primarily deals with the method of searching for and registering the specific content ID in the process of constructing the distributed network. The process of searching for the content ID is essentially a process of searching for the node and the data is generated separately for all domains. [0214] In the task processing method in the distributed network constructed according to the distributed network construction method herein, because the domains are managed separately in the distributed network, a proper node can be selected quickly among the nodes in a domain to process the task within the domain). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Matsuda et al by providing a method, the apparatus, the system, and the task processing method, through the distributed network construction of assigning the tasks based on the locality as taught by WANG (Paragraph [0164]).
  One of the ordinary skill in the art would have been motivated to make this modification to provide a technical solution that, through the distributed network construction method, the apparatus, the system, and the task processing method under the present invention, the domain that covers the requesting node is determined first, and then the calculated domain ID of the requesting node is concatenated with the peer ID to form the node ID of the requesting node, thus avoiding unbalanced distribution of nodes in the network as a result of using the KAD algorithm to calculate the node ID through a Hash operation directly, balancing the distribution of nodes in the distributed network and the loads on the nodes, and reducing the redundant information maintained by the nodes and the messages exchanged between the nodes, as taught by WANG (Paragraph [0030]).

Regarding dependent claim 2, Matsuda et al and WANG teach, the computer system according to claim 1.
Matsuda et al further teaches, wherein the first(Paragraph [0081]  by referring to the node information Ni, the identifying unit 501 identifies, among the plurality of data centers, the data center to which the slave node SI_M belongs and the data center to which the slave node SI_R belongs. By referring to the distance coefficient table d.alpha._t, the identifying unit 501 identifies the distance between the data center to which the slave node SI_M belongs and the data center to which the slave node SI_R belongs. The identifying unit 501 may also identify the distance between the slave node SI_M and the slave node SI_R by identifying the distance between the corresponding data centers).


Regarding dependent claim 3, Matsuda et al and WANG teach, the computer system according to claim 2. 
Matsuda et al also teaches, wherein the processor of the first (Paragraphs [0061], [0064] providing a dynamic routing of requests to cloud computing networks 630a-630n (i.e., routing is based on the index information of each cloud such as what applications/data does it have). [0050], [0056], [0059] Utilizing the preference information and weighting information in connection with performance data for each of the clouds, a cloud computing network routing table (or similar construction) may be generated (process block 524) (i.e., the routing table will have the index information that is generated utilizing the metrics for each of the clouds/second computers). The cloud and network conditions may be determined based in part on status requests (pinging, multicast, and the like) sent to each of the cloud computing networks (process block 526). As such, the status for each cloud computing network can be updated based on the response received form the status requests (process block 528)), 
receive at least one of a plurality of second responses including information on the data stored in the plurality of storage areas allocated to the database from the at least one of the plurality of second computers providing the database (Paragraph The metadata table 415 is a storage area that stores therein the locations of files stored in the HDFS 414 and the HDFSs 423#1 to 423#n));
and generate the filtering information based on the at least one of the plurality of second responses received from the at least one of the plurality of second computers providing the database, transmit a second response; and execute the first processing using the retrieved data to be used in the first processing (Fig. 5 paragraph [0088] It is also assumed that there are a plurality of slave nodes SI to which a Reduce task 425 is assignable. In this case, the determining unit 502 may determine that the Reduce task 425 is to be assigned to the slave node SI whose distance identified by the identifying unit 501 is relatively small among the plurality of slave nodes SI to which the Reduce task 425 is assignable (i.e. using the distance information table is filtering information). For example, for determining that there are a plurality of slave nodes SI to which a Reduce task 425 is assignable, the master node Ms has a buffer that stores therein Reduce-task assignment requests received from the slave nodes SI).


Regarding independent claim 5, Matsuda; Yuichi (US 20140372611 A1) teaches, a method of assigning processing in a computer system, the computer system including: a plurality of computers including a first computer which receives an execution request (Paragraph [0028] the first processing assigned to the individual nodes. first processing is processing in which input data to be processed is used  (first computers)), and a plurality of second computers which build a database by using storage areas (Paragraph  [0029] The second processing is processing to be performed on processing results of the first processing (second computers). [0030] The system 100 executes information processing for obtaining some sort of result with respect to certain data by assigning the first processing and the second processing to the nodes 102 in a distributed manner. A description will be given of an example in which the system 100 according to the embodiment employs Hadoop software as software for performing processing in a distributed manner),
 each of the plurality of second computers generating and managing index information for the own database (Paragraph [0066] The name node 413 controls file storage locations in the Hadoop cluster 400. For example, the name node 413 determines where in the HDFS 414 and HDFSs 423#1 to 423#n an input file is to be stored and transmits the file to the determined HDFS (reaching/retrieving). Also see Paragraph [0027] In the following description, a sign given a suffix "#x" with x being an index refers to the xth node 102. Also, when the expression "node 102" is used, a description thereof is common to all of the nodes 102), 
and each of the plurality of computers including a processor, a storage device coupled to the processor, and a network interface coupled to the processor (Fig. 1), the method comprising: (Paragraph [0026], [0027] Each request may have associated information sent with the request which identifies the application and/or data used to service the request (analyzing the first processing));
performing, by the first computer, data inquiry for inquiring about presence of the data to be used in the first processing to at least one of the plurality of second computers providing the database; receiving, by the each of the plurality of second computers, the data inquiry being configured to: … (Paragraph [0071] The HDFS client application 441 is an application for operating the HDFSs. The HDFS API 442 is an API that accesses the HDFSs. For example, upon receiving a file access request from the HDFS client application 441, HDFS API 442 queries the data nodes 422 as to whether or not the corresponding file is held);
the first computer receiving the first response to the data inquiry being configured to:  identifying, by the first computer, at least one of the plurality of second computers holding the data to be used in the first processing, based on at least one of a plurality of the first responses to the data inquiry (Paragraph [0066] The name node 413 controls file storage locations in the Hadoop cluster 400. For example, the name node 413 determines where in the HDFS 414 and HDFSs 423#1 to 423#n an input file is to be stored and transmits the file to the determined HDFS (i.e., name node identifies the plurality of second/storage/slave computers holding the data). Also see [0071] The HDFS client application 441 is an application for operating the HDFSs. The HDFS API 442 is an API that accesses the HDFSs. For example, upon receiving a file access request from the HDFS client application 441, HDFS API 442 queries the data nodes 422 as to whether or not the corresponding file is held (i.e., the data node is stored in the storage/second/slave nodes));
Matsuda et al fails to explicitly teach, determining whether there is the data to be used in the first processing in its own database based on locality, and transmitting a first response to the data inquiry in a case where there is the data to be used in the first processing in its own database; and assigning, by the first computer, the first processing to the at least one of the plurality of identified second computers holding the data to be used in the first processing based on locality, wherein when a new second computer is added to the plurality of second computers, data is generated only in the new second computer.
WANG; Tieying (US 20110099262 A1) teaches, determining whether there is the data to be used in the first processing in its own database based on locality, and transmitting a first response to the data inquiry in a case where there is the data to be used in the first processing in its own database (Fig. 10 Paragraph [0164] Step 1001: The content query requesting node searches its node list for the node whose node ID is closest to the content ID of the content being queried (i.e., determining if there is data that can be used by the first processing in its own database based on locality by searching its own node list. Examiner interprets “searching its own database as searching in its own node list” and “locality to how close the content ID to the node ID which is the user node based on location”), and uses the found node as the first query node, and sends a query request including the content ID to the first query node (i.e., transmitting the response if the data is present in its own database. Also see Paragraph [0171] Step 1006: The query node judges whether the content ID queried by the content query requesting node is recorded locally. If the content ID queried by the content query requesting node is recorded locally (i.e., content query requesting node is defined as user node as explained in Paragraph [0163]), the process proceeds to step 1007 (i.e., transmit the information of the query node));
and assigning, by the first computer, the first processing to the at least one of the plurality of identified second computers holding the data to be used in the first processing based on locality, wherein when a new second computer is added to the plurality of second computers, data is generated only in the new second computer (Fig. 10 Paragraph [0188]-[0199] it is assumed that a new domain "t" (namely, a first domain t) is added between domain i and domain i+1, and that a node m (namely, a first node m) is added to domain t. If the first domain t includes only the first node m, the first node m finds all the nodes in the second domain whose domain ID is closest to the domain ID of the first domain t, namely, in this embodiment, finds all the nodes in domain i, and obtains the content index information recorded in all nodes in the second domain i, where the value of the M bits of the prefix of the content ID corresponding to such content index information is greater than or equal to the domain ID of the first domain t. If the first domain t includes other nodes, the first node m finds the second node n whose node ID is closest to the node ID of the first node m, and obtains the content index information recorded in the second node n, where the value of the N bits of the prefix after the M bits of the content ID corresponding to such content index information is greater than or equal to the peer ID of the first node m (See Fig. 10C steps1024-1030 is processed if the content is in its own database, otherwise steps 1026-1030 are processed to add a second computer/second processing task in response to search for the content ID closest to the node ID of the first node. Examiner interprets adding second computer as adding second processing task). [0199] The distributed network construction method in this embodiment primarily deals with the method of searching for and registering the specific content ID in the process of constructing the distributed network. The process of searching for the content ID is essentially a process of searching for the node and the data is generated separately for all domains. [0214] In the task processing method in the distributed network constructed according to the distributed network construction method herein, because the domains are managed separately in the distributed network, a proper node can be selected quickly among the nodes in a domain to process the task within the domain). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Matsuda et al by providing a method, the apparatus, the system, and the task processing method, through the distributed network construction of assigning the tasks based on the locality as taught by WANG (Paragraph [0164]).
  One of the ordinary skill in the art would have been motivated to make this modification to provide a technical solution that, through the distributed network construction method, the apparatus, the system, and the task processing method under the present invention, the domain that covers the requesting node is determined first, and then the calculated domain ID of the requesting node is concatenated with the peer ID to form the node ID of the requesting node, thus avoiding unbalanced distribution of nodes in the network as a result of using the KAD algorithm to calculate the node ID through a Hash operation directly, balancing the distribution of nodes in the distributed network and the loads on the nodes, and reducing the redundant information maintained by the nodes and the messages exchanged between the nodes, as taught by WANG (Paragraph [0030]).

Regarding dependent claim 6, Matsuda et al and WANG teach, the method of assigning processing according to claim 5. 
Matsuda et al further teaches, wherein the first(Paragraph [0081]  by referring to the node information Ni, the identifying unit 501 identifies, among the plurality of data centers, the data center to which the slave node SI_M belongs and the data center to which the slave node SI_R belongs. By referring to the distance coefficient table d.alpha._t, the identifying unit 501 identifies the distance between the data center to which the slave node SI_M belongs and the data center to which the slave node SI_R belongs. The identifying unit 501 may also identify the distance between the slave node SI_M and the slave node SI_R by identifying the distance between the corresponding data centers).
 
Regarding dependent claim 7, Matsuda et al and WANG teach, the method of assigning processing according to claim 6. 
Matsuda et al also teaches, further comprising: instructing, by the first(Paragraphs [0061], [0064] providing a dynamic routing of requests to cloud computing networks 630a-630n (i.e., routing is based on the index information of each cloud such as what applications/data does it have). [0050], [0056], [0059] Utilizing the preference information and weighting information in connection with performance data for each of the clouds, a cloud computing network routing table (or similar construction) may be generated (process block 524) (i.e., the routing table will have the index information that is generated utilizing the metrics for each of the clouds/second computers). The cloud and network conditions may be determined based in part on status requests (pinging, multicast, and the like) sent to each of the cloud computing networks (process block 526). As such, the status for each cloud computing network can be updated based on the response received form the status requests (process block 528)),  
receiving, by the first computer, at least one of a plurality of second responses from the at least one of the plurality of second computers providing the database (Paragraph The metadata table 415 is a storage area that stores therein the locations of files stored in the HDFS 414 and the HDFSs 423#1 to 423#n));
and generating, by the first(Fig. 5 paragraph [0088] It is also assumed that there are a plurality of slave nodes SI to which a Reduce task 425 is assignable. In this case, the determining unit 502 may determine that the Reduce task 425 is to be assigned to the slave node SI whose distance identified by the identifying unit 501 is relatively small among the plurality of slave nodes SI to which the Reduce task 425 is assignable (i.e. using the distance information table is filtering information). For example, for determining that there are a plurality of slave nodes SI to which a Reduce task 425 is assignable, the master node Ms has a buffer that stores therein Reduce-task assignment requests received from the slave nodes SI).
WANG further teaches, transmitting, by each  processor of the at least one of the plurality of second computers providing the database, a second response including information on the data stored in the plurality of storage areas allocated to the database (Fig. 10 Paragraph [0164] Step 1001: The content query requesting node searches its node list for the node whose node ID is closest to the content ID of the content being queried (i.e., determining if there is data that can be used by the first processing in its own database based on locality by searching its own node list. Examiner interprets “searching its own database as searching in its own node list” and “locality to how close the content ID to the node ID which is the user node based on location”), and uses the found node as the first query node, and sends a query request including the content ID to the first query node (i.e., transmitting the response if the data is present in its own database. Also see Paragraph [0171] Step 1006: The query node judges whether the content ID queried by the content query requesting node is recorded locally. If the content ID queried by the content query requesting node is recorded locally (i.e., content query requesting node is defined as user node as explained in Paragraph [0163]), the process proceeds to step 1007 (i.e., determine and transmit the information of the query node if there is data that can be used));

Regarding independent claim 9, Matsuda; Yuichi (US 20140372611 A1)  teaches, a computer system comprising: a plurality of task processing nodes build a database by using storage areas configured to provide a database; and a task management node configured to assign a task to at least one of the plurality of task processing nodes and receives an execution request and the plurality of first task processing nodes, wherein each of the plurality of task processing nodes includes a first processor, a first memory coupled to the first processor, a storage device coupled to the first processor, and a first network interface coupled to the first processor, wherein the task management node includes a second processor, a second memory coupled to the second processor, and a second network interface coupled to the second processor (Fig. 1 Paragraph [0025] Each node in the node group 102 is an apparatus that executes the first processing and the second processing assigned by the assigning apparatus 101), wherein the each of the plurality of task processing nodes includes: a data management module configured to control input and output of data to the database (Paragraph [0028] The data having the KeyValue format is a pair of an arbitrary value contained in a value field and desired to be stored and a unique indicator corresponding to data contained in a key field and desired to be stored); 
and a search engine configured to retrieve data from the database, wherein the task management node includes: a task management module configured to control assignment of tasks to the plurality of task processing nodes (Paragraph [0066] The name node 413 controls file storage locations in the Hadoop cluster 400. For example, the name node 413 determines where in the HDFS 414 and HDFSs 423#1 to 423#n an input file is to be stored and transmits the file to the determined HDFS (reaching/retrieving); 
node management information for managing conditions of the plurality of task processing nodes (Paragraph [0038] based on the identified distances (managing conditions), the assigning apparatus 101 determines the node 102 to which Reduce processing is to be assigned among the nodes 102 to which a Reduce task is assignable); 
and filtering information (Paragraph [0038] FIG. 1, the assigning apparatus 101 determines, as the node 102 to which a Reduce task is to be assigned, the node 102#2 that is closer in distance to the node 102#1 (here filtering condition is based on the distance) for selecting at least one of the plurality of task processing nodes to be performed data inquiry for inquiring about presence of data to be used in a task, wherein the task management module is configured to: identify data to be used in a first task by analyzing a request to execute the first task in a case of receiving the request (Paragraph [0065] The job tracker 411 in the master node Ms receives, from the job client 401, a job to be executed. The job tracker 411 stores a task tracker ID for identifying each task tracker 421);
 identify at least one of the plurality of task processing nodes to be performed in the data inquiry for inquiring about presence of the data to be used in the first task based on the filtering information; perform the data inquiry to the at least one of the plurality of identified task processing nodes (Paragraph [0076], [0085] When there are a plurality of slave nodes SI to which a Reduce task 425 is assignable, the identifying unit 501 may also identify the distance between the slave node SI_M and each of the plurality of nodes to which a Reduce task 425 is assignable, by referring to the distance information 110 (identifying which datacenters has the content/data));
each of the plurality of task processing nodes receiving the data inquiry being configured to: determine whether there is the data to be used in the first task in its own database based on locality, …(Paragraph [0071] The HDFS client application 441 is an application for operating the HDFSs. The HDFS API 442 is an API that accesses the HDFSs. For example, upon receiving a file access request from the HDFS client application 441, HDFS API 442 queries the data nodes 422 as to whether or not the corresponding file is held); 
the task management node receiving the first task to the data inquiry being configured to: receive at least one of a plurality of the first responses to the data inquiry (Paragraph [0086] there are a plurality of slave nodes SI to which Map tasks 424 have been assigned);
select at least one of the plurality of task processing nodes where to assign the first task based on the at least one of the plurality of the first responses and the node management information (Paragraph [0087] Based on the distance identified by the identifying unit 501, the determining unit 502 determines the slave node SI to which the Reduce task 425 is to be assigned from the slave node SI_M).
and assign the first task to the selected at least one of the plurality of task processing nodes, and wherein the search engine is configured to: generate index information for searching data stored in storage areas provided by each of the plurality of task processing nodes running the search engine and allocated to the database (Fig. 7 Paragraph [0086] Data of the identified distances is stored in a storage area in the RAM 303, the magnetic disk 305, or the like. Also see [0108] generating/updating the index table); 
retrieve the data to be used in the first task among a plurality of pieces of data stored in the plurality of storage areas allocated to the database based on the index information in a case where the first task is assigned (Fig. 7 Paragraph [0110] information indicating the distances between the data centers is pre-set in the distance coefficient table d.alpha._t, and d.alpha. (x, y) is determined by referring to the distance coefficient table d.alpha._t (retrieving from the index table));
and execute the first task using the retrieved data to be used in the first task (Paragraph [0124] Thus, the master node Ms assigns the Reduce task 425 to the slave node D1/R2/SI#2 whose distance to the slave node D1/R2/SI#1 is smaller. Next, processing performed/executed by the distributed processing system 200).
Matsuda et al fails to explicitly teach…determine whether there is the data to be used in the first task in its own database based on locality; and assign the first task to the selected at least one of the plurality of task processing nodes based on locality,… and execute the first task using the retrieved data to be used in the first task wherein when a new task processing node is added to the plurality of task processing nodes, data is generated only in the new task processing node.
WANG; Tieying (US 20110099262 A1) teaches, …determine whether there is the data to be used in the first task in its own database based on locality (Fig. 10 Paragraph [0164] Step 1001: The content query requesting node searches its node list for the node whose node ID is closest to the content ID of the content being queried (i.e., determining if there is data that can be used by the first processing in its own database based on locality by searching its own node list. Examiner interprets “searching its own database as searching in its own node list” and “locality to how close the content ID to the node ID which is the user node based on location”), and uses the found node as the first query node, and sends a query request including the content ID to the first query node (i.e., transmitting the response if the data is present in its own database. Also see Paragraph [0171] Step 1006: The query node judges whether the content ID queried by the content query requesting node is recorded locally. If the content ID queried by the content query requesting node is recorded locally (i.e., content query requesting node is defined as user node as explained in Paragraph [0163]), the process proceeds to step 1007 (i.e., transmit the information of the query node));
and assign the first task to the selected at least one of the plurality of task processing nodes based on locality,… and execute the first task using the retrieved data to be used in the first task wherein when a new task processing node is added to the plurality of task processing nodes, data is generated only in the new task processing node (Fig. 10 Paragraph [0188]-[0199] it is assumed that a new domain "t" (namely, a first domain t) is added between domain i and domain i+1, and that a node m (namely, a first node m) is added to domain t. If the first domain t includes only the first node m, the first node m finds all the nodes in the second domain whose domain ID is closest to the domain ID of the first domain t, namely, in this embodiment, finds all the nodes in domain i, and obtains the content index information recorded in all nodes in the second domain i, where the value of the M bits of the prefix of the content ID corresponding to such content index information is greater than or equal to the domain ID of the first domain t. If the first domain t includes other nodes, the first node m finds the second node n whose node ID is closest to the node ID of the first node m, and obtains the content index information recorded in the second node n, where the value of the N bits of the prefix after the M bits of the content ID corresponding to such content index information is greater than or equal to the peer ID of the first node m (See Fig. 10C steps1024-1030 is processed if the content is in its own database, otherwise steps 1026-1030 are processed to add a second computer/second processing task in response to search for the content ID closest to the node ID of the first node. Examiner interprets adding second computer as adding second processing task). [0199] The distributed network construction method in this embodiment primarily deals with the method of searching for and registering the specific content ID in the process of constructing the distributed network. The process of searching for the content ID is essentially a process of searching for the node and the data is generated separately for all domains. [0214] In the task processing method in the distributed network constructed according to the distributed network construction method herein, because the domains are managed separately in the distributed network, a proper node can be selected quickly among the nodes in a domain to process the task within the domain). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Matsuda et al by providing a method, the apparatus, the system, and the task processing method, through the distributed network construction of assigning the tasks based on the locality as taught by WANG (Paragraph [0164]).
  One of the ordinary skill in the art would have been motivated to make this modification to provide a technical solution that, through the distributed network construction method, the apparatus, the system, and the task processing method under the present invention, the domain that covers the requesting node is determined first, and then the calculated domain ID of the requesting node is concatenated with the peer ID to form the node ID of the requesting node, thus avoiding unbalanced distribution of nodes in the network as a result of using the KAD algorithm to calculate the node ID through a Hash operation directly, balancing the distribution of nodes in the distributed network and the loads on the nodes, and reducing the redundant information maintained by the nodes and the messages exchanged between the nodes, as taught by WANG (Paragraph [0030]).

Regarding dependent claim 10, Matsuda et al and WANG teach, the computer system according to claim 1. 
Matsuda et al further teaches, wherein each of the plurality of second computers is configured to include at least one of a key value stores or a search engine (Paragraph [0028] The data having the KeyValue format is a pair of an arbitrary value contained in a value field and desired to be stored and a unique indicator corresponding to data contained in a key field and desired to be stored).

6.	Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda; Yuichi (US 20140372611 A1) in view of WANG; Tieying (US 20110099262 A1) and in further view of SHIMIZU; Akira (US 20160154848 A1).

Regarding dependent claim 4, Matsuda et al and WANG teach, the computer system according to claim 3, -4-Applicant: HITACHI, LTD. Application No.: 15/870,896 
Matsuda et al also teaches, wherein the first(Fig. 5 Paragraph [0086], [0087] When there are a plurality of slave nodes SI to which Map tasks 424 have been assigned, the identifying unit 501 may identify the distance between the slave node SI_R and each of the slave nodes SI to which the Map tasks 424 have been assigned, by referring to the distance information 110 (i.e., based in the distance information table). For example, it is assumed that there are two slave nodes SI to which Map tasks 424 have been assigned, namely, the slave nodes SI_M1 and SI_M2. In this case, the identifying unit 501 identifies the distance between the slave node SI_R and the slave node SI_M1 and the distance between the slave node SI_R and the slave node SI_M2. Data of the identified distances is stored in a storage area in the RAM 303, the magnetic disk 305, or the like. Based on the distance identified by the identifying unit 501, the determining unit 502 determines the slave node SI to which the Reduce task 425 is to be assigned from the slave node SI_M);
Matsuda et al and Wang fails to explicitly teach, select, among the more than one of the plurality of second computers holding the data to be used in the first processing, one of the more than one of the plurality of second computers whose load of the first processing is small or one of the more than one of the plurality of second computers that completes the first processing in a short time out; and assign the first processing to the selected one of the more than one of the plurality of second computers.
SHIMIZU; Akira (US 20160154848 A1) teaches, select among the more than one of the plurality of second computers holding the data to be used in the first processing, one of the more than one of the plurality of second computers whose load of the first processing is small or one of the more than -9-Applicant: HITACHI, LTD. Application No.: 15/870,896 one of the plurality of second computers that completes the first processing in a short time out; and assigning the first processing to the selected one of the more than one of the plurality of second computers (Paragraph [0249] Based on the processing described above, in the DBMS 141 configured to dynamically generate tasks, tasks can be generated in which the utilization situation of the CPU resources and the I/O resources is within the thresholds in the system performance threshold table 154. Further, when the DBMS 141 is generating tasks, by preferentially utilizing the resources that are not being sufficiently utilized to generate the tasks, the usage of the CPU resources and the I/O resources can be improved. As a result, an imbalance in the processing toward specific resources can be prevented, which enables the processing capability of the DBMS 141 to be improved (i.e., load balancing is done based on the resources for fast response)). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Matsuda et al and Wang by providing a method, the apparatus, the system, and the task processing method, through the distributed network construction of assigning the tasks based on the locality as taught by WANG (Paragraph [0164]).
  One of the ordinary skill in the art would have been motivated to make this modification to provide a technical solution that, through the distributed network construction method, the apparatus, the system, and the task processing method under the present invention, the domain that covers the requesting node is determined first, and then the calculated domain ID of the requesting node is concatenated with the peer ID to form the node ID of the requesting node, thus avoiding unbalanced distribution of nodes in the network as a result of using the KAD algorithm to calculate the node ID through a Hash operation directly, balancing the distribution of nodes in the distributed network and the loads on the nodes, and reducing the redundant information maintained by the nodes and the messages exchanged between the nodes, as taught by WANG (Paragraph [0030]).

Regarding dependent claim 8, Matsuda et al and WANG teach, the method of assigning processing according to claim 7. 
Matsuda et al further teaches, wherein the first(Fig. 5 Paragraph [0086], [0087] When there are a plurality of slave nodes SI to which Map tasks 424 have been assigned, the identifying unit 501 may identify the distance between the slave node SI_R and each of the slave nodes SI to which the Map tasks 424 have been assigned, by referring to the distance information 110 (i.e., based in the distance information table). For example, it is assumed that there are two slave nodes SI to which Map tasks 424 have been assigned, namely, the slave nodes SI_M1 and SI_M2. In this case, the identifying unit 501 identifies the distance between the slave node SI_R and the slave node SI_M1 and the distance between the slave node SI_R and the slave node SI_M2. Data of the identified distances is stored in a storage area in the RAM 303, the magnetic disk 305, or the like. Based on the distance identified by the identifying unit 501, the determining unit 502 determines the slave node SI to which the Reduce task 425 is to be assigned from the slave node SI_M);
Matsuda et al and Wang fails to explicitly teach, select among the more than one of the plurality of second computers holding the data to be used in the first processing, one of the more than one of the plurality of second computers whose load of the first processing is small or one of the more than -9-Applicant: HITACHI, LTD. Application No.: 15/870,896 one of the plurality of second computers that completes the first processing in a short time out; and assigning the first processing to the selected one of the more than one of the plurality of second computers.
SHIMIZU et al further teaches, select among the more than one of the plurality of second computers holding the data to be used in the first processing, one of the more than one of the plurality of second computers whose load of the first processing is small or one of the more than -9-Applicant: HITACHI, LTD. Application No.: 15/870,896 one of the plurality of second computers that completes the first processing in a short time out; and assigning the first processing to the selected one of the more than one of the plurality of second computers (Paragraph [0249] Based on the processing described above, in the DBMS 141 configured to dynamically generate tasks, tasks can be generated in which the utilization situation of the CPU resources and the I/O resources is within the thresholds in the system performance threshold table 154. Further, when the DBMS 141 is generating tasks, by preferentially utilizing the resources that are not being sufficiently utilized to generate the tasks, the usage of the CPU resources and the I/O resources can be improved. As a result, an imbalance in the processing toward specific resources can be prevented, which enables the processing capability of the DBMS 141 to be improved (i.e., load balancing is done based on the resources for fast response)). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Matsuda et al and Wang by providing a method, the apparatus, the system, and the task processing method, through the distributed network construction of assigning the tasks based on the locality as taught by WANG (Paragraph [0164]).
  One of the ordinary skill in the art would have been motivated to make this modification to provide a technical solution that, through the distributed network construction method, the apparatus, the system, and the task processing method under the present invention, the domain that covers the requesting node is determined first, and then the calculated domain ID of the requesting node is concatenated with the peer ID to form the node ID of the requesting node, thus avoiding unbalanced distribution of nodes in the network as a result of using the KAD algorithm to calculate the node ID through a Hash operation directly, balancing the distribution of nodes in the distributed network and the loads on the nodes, and reducing the redundant information maintained by the nodes and the messages exchanged between the nodes, as taught by WANG (Paragraph [0030]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164